Citation Nr: 0529496	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-21 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a 
right knee disorder with degenerative joint disease (DJD).

2.  Entitlement to a rating higher than 20 percent for a left 
knee disorder with DJD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from May 1965 to August 1976, 
and from January 1980 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In that decision, in pertinent part, the RO 
denied entitlement to evaluations in excess of 10 percent for 
the veteran's service-connected right and left knee 
disabilities.  The RO subsequently, in March 2004, increased 
the disability evaluations assigned for each knee to 20 
percent.  Pursuant to AB v. Brown, 6 Vet. App. 35 (1993), the 
veteran is presumed to be seeking the maximum benefit allowed 
by law.  Consequently, even though the RO increased each of 
the veteran's service-connected ratings for his knees to 20 
percent, the claims remain in controversy because less than 
the maximum benefit has been awarded.

In July 2005, a hearing before the undersigned Veterans Law 
Judge was held at the RO.  A transcript of this hearing is of 
record.

For the reasons explained below, the claims on appeal are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent notice requirements of the VCAA and implementing 
regulations appear to be met.  VCAA notice was provided to 
the veteran most recently in February 2005, prior to the 
certification of the claims to the Board.

The veteran was most recently afforded a VA orthopedic 
examination in February 2005.  Review of the examination 
report shows that the veteran had internal derangement and 
degenerative joint disease of both of his knees.  He 
complained of bilateral knee pain.  Examination of both knees 
revealed neither instability nor tenderness.  The diagnoses 
were internal derangement of the right knee with degenerative 
change and internal derangement of the left knee with 
degenerative joint disease and previous medial meniscectomy.  
Review of the report of a September 2004 VA orthopedic 
examination shows that examination of the veteran's knees 
revealed no evidence of instability.  Also, no pain was 
elicited in the course of the examination.  Bilateral knee 
internal derangement was diagnosed.  

In the course of his July 2005 hearing before the 
undersigned, the veteran testified that he suffered from 
bilateral knee instability once or twice a week (see page 4 
of hearing transcript (transcript)).  He added that he had 
daily pain in both knees, worse in his left knee (see pages 5 
and 6 of transcript).  The veteran further testified that he 
was currently being treated by a private physician, Dr. 
Griffin (see pages 3, 7, and 8 of transcript), and that this 
physician had informed him that the next step concerning his 
knees would be to replace them (see page 4 of transcript).  
The veteran also complained of daily bilateral knee swelling 
(see page 10 of transcript).  The Board is of the opinion 
that the veteran's hearing testimony, when compared to 
findings and complaints documented as part of the above-
mentioned September 2004 and February 2005 VA examinations, 
seems to imply that his bilateral knee symptoms had increased 
in severity.  Accordingly, while acknowledging that the 
veteran was recently afforded a VA examination in February 
2005, based upon his July 2005 hearing testimony, a VA 
examination is needed to determine the current severity of 
the service-connected right and left disabilities.  

The Board also notes that review of the veteran's claims file 
shows that the most recent treatment records associated with 
treatment afforded him by Dr. Griffin are dated in May 2004.  
As he has informed the undersigned in July 2005 that he had 
been treated by this physician after this time (see page 3 of 
transcript), a remand is necessary to ensure that all 
treatment records are up-to-date.  

The development to be requested as part of this remand is 
particularly necessary in light of VA General Counsel 
opinions indicating that a veteran who has arthritis and 
instability of the knee may, in certain circumstances, be 
rated separately under Diagnostic Codes 5003 and 5257, and 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  Moreover, VA's 
General Counsel recently indicated that a veteran could 
receive separate ratings under Diagnostic Codes 5260 (leg, 
limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
VAOPGCPREC 9-2004.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain copies of any existing private 
medical records from Dr. Griffin relating 
to the veteran's knees since May 2004.  
Any records obtained should be associated 
with the other evidence in the claims 
file.


2.  After any additional evidence has 
been obtained, arrange for the veteran to 
undergo VA orthopedic examinations of 
both knees.  The claims file must be made 
available to the VA examiner, and the 
examiner should review the file prior to 
the examination and indicate that he or 
she has done so.  All appropriate tests 
and studies, including X-rays and range 
of motion studies of both knees, reported 
in degrees, should be accomplished.  All 
findings should be made available to the 
primary physician prior to the completion 
of his or her report, and all clinical 
findings should be reported in detail.

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
right and left knee disabilities.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The examiner should identify all 
impairments affecting each knee.  With 
respect to each knee, examiner should 
specifically indicate whether arthritis 
is present, and whether there is 
recurrent subluxation or lateral 
instability of the knee (and, if so, 
whether such is best characterized as 
"slight," "moderate," or "severe").  
The examiner should also indicate 
whether, in either knee, there is 
ankylosis, dislocation or removal of 
cartilage, impairment of the tibia or 
fibula, or genu recurvatum.

3.  Ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any ordered action is determined to 
have not been undertaken or to have been 
taken in a deficient manner, take 
appropriate corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then, review any additional evidence 
and readjudicate the appellate issues, 
under all appropriate statutory and 
regulatory provisions and legal theories, 
including the opinions of VA's General 
Counsel discussed above.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).



	                  
_________________________________________________
	N.R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


